DETAILED ACTION
	This final rejection is responsive to communication filed November 7, 2022.  Claims 1, 2, 10, and 17 are currently amended.  Claims 1-20 are pending in this application.  

Claim Objections
Claim 2 is objected to because of the following informalities:  Applicant has not properly identified the updates to claim 2.  Namely, in line 6 of the claim, Applicant attempted to change the language “the partial image” to “a partial image.”  However, there appears to be a typo as the claim recites “[a] partial image”.  Appropriate correction is required.
Applicant is reminded that the text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.
Claims 17-20 are objected to because of the following informalities:  The computer program product is not limited to non-transitory embodiments.  The plain meaning of a computer-readable medium includes transitory signals.  The specification does not rebut the plain meaning because the specification uses open-ended language such as “can be”, “may be, for example, but is not limited to” in paragraph 43, and there is no clear and unmistakable disavowal of the claim term.  Instead, the statement “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se” in paragraph 43 is directed to claim construction and is not a special definition of disavowal.   Appropriate correction is required.  The examiner suggests amending the claims to recite a non-transitory computer-readable storage medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (US 2005/0193024 A1) (‘Beyer’) in view of Holenstein et al. (US 10,216,820 B1) (‘Holenstein’).

With respect to claim 1, Beyer teaches a computer-implemented method comprising: 
enabling replication of an application data table of a database management system (DBMS) via a default amount of logging (default amount can be any amount of logging that is done) of a roll-forward recovery log of the DBMS by: identifying a delete operation as recorded in the roll-forward recovery log for the DBMS, wherein the delete operation relates to a system table that corresponds to the application data table (paragraphs 22-23, 36 and 41); and
identifying, using an identifier of the delete operation as stored within the roll- forward recovery log, a row of the system table that corresponds to the delete operation (paragraphs 22-23, 36 and 41); 
gathering a before image that corresponds to the system table (paragraphs 24, 36, 115 and 132); and 
generating a new before image of the system table that reflects the delete operation by applying the delete operation to the before image (paragraphs 24, 36, 115 and 132).

Although Beyer teaches a copy (image) of a table, Beyer does not explicitly teach before image that corresponds to the row; and generating a new before image of the system table that reflects the delete operation by applying the delete operation to the before image.
Holenstein teaches before image that corresponds to the row (col. 10 lines 26-28); and 
generating a new before image of the system table that reflects the delete operation by applying the delete operation to the before image (col. 10 lines 26-28).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the before images of Beyer to correspond to before images of the row as taught by Holenstein to enable a more detailed change log, thereby enabling better recovery.  A person having ordinary skill in the art would have been motivated to make this combination because both references relate to data replication and applying changes, therefore the combination would entail modifying the recovery log of Beyer to be similar to the change log of Holenstein.

With respect to claim 2, Beyer in view of Holenstein teaches wherein the row is a first row and the enabling replication of the application data table of a database management system (DBMS) further comprises: identifying an update operation as recorded in the roll-forward recovery log, wherein the update operation relates to the system table (Beyer, paragraphs 22-23, 36 and 41); 
identifying, using a partial image of the update operation as stored within the roll- forward recovery log, a second row of the system table that corresponds to the update operation (Beyer, paragraphs 22-23, 36 and 41); 
gathering another before image that corresponds to the second row of the system table (Beyer, paragraphs 24, 36, 116, 130, and 141; Holenstein, col. 10 lines 25-26); and 
generating a new before image of the second row of the system table that reflects the update operation by overlaying the another before image with the partial image (Beyer, paragraphs 24, 36, 116, 130, and 141; Holenstein, col. 10 lines 25-26).

With respect to claim 3, Beyer in view of Holenstein teaches wherein the new before image of the row of the system table is stored and linked to a point in the roll-forward recovery log that corresponds to the delete operation (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 4, Beyer in view of Holenstein teaches further comprising: querying the system table for values that relate to the application data table (Beyer, paragraph 22); and 
generating, use code generation, the before image of the system table (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 5, Beyer in view of Holenstein teaches the method of claim 4, wherein the before image is generated without accessing an image of the system table (Beyer, paragraphs 21 and 179).

With respect to claim 6, Beyer in view of Holenstein teaches the method of claim 4, wherein the system table is queried using structured query language (SQL) (Beyer, paragraphs 21, 22, and 28).

With respect to claim 7, Beyer in view of Holenstein teaches the method of claim 1, wherein the database utilizes a relational database management system (RDBMS) (Beyer, paragraph 21).

With respect to claim 8, Beyer in view of Holenstein teaches wherein the new before image of the row of the system table is stored at a location external to the DBMS (Beyer, paragraph 21).

With respect to claim 9, Beyer in view of Holenstein teaches wherein the enabling replication of the application data table does not require full logging of the system table (Beyer, paragraph 179).

With respect to claim 10, Beyer teaches a system comprising: 
a processor; and 
a memory in communication with the processor, the memory containing instructions that, when executed by the processor, cause the processor to enable replication of an application data table of a database management system (DBMS) via a default amount of logging (default amount can be any amount of logging that is done) of a roll-forward recovery log of the DBMS by: 
identifying a update operation as recorded in the roll-forward recovery log for the DBMS, wherein the update operation relates to a system table that corresponds to the application data table (paragraphs 22-23, 36 and 41); 
identifying, using a partial image of the update operation as stored within the roll- forward recovery log, a row of the system table that corresponds to the update operation (paragraphs 22-23, 36 and 41); 
gathering a before image that corresponds to the system table (Beyer, paragraphs 24, 36, 116, 130, and 141); and 
generating a new before image of the system table that reflects the update operation by overlaying the before image with the partial image (Beyer, paragraphs 24, 36, 116, 130, and 141).
Although Beyer teaches a copy (image) of a table, Beyer does not explicitly teach before image that corresponds to the row; and generating a new before image of the system table that reflects the update operation by overlaying the before image with the partial image.
Holenstein teaches before image that corresponds to the row (col. 10 lines 25-26); and 
generating a new before image of the system table that reflects the update operation by overlaying the before image with the partial image (col. 10 lines 25-26).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the before images of Beyer to correspond to before images of the row as taught by Holenstein to enable a more detailed change log, thereby enabling better recovery.  A person having ordinary skill in the art would have been motivated to make this combination because both references relate to data replication and applying changes, therefore the combination would entail modifying the recovery log of Beyer to be similar to the change log of Holenstein.

With respect to claim 11, Beyer in view of Holenstein teaches wherein the row is a first row and the memory containing additional instructions that, when executed by the processor, cause the processor to enable replication of the application data table of a database management system (DBMS) by: identifying a delete operation as recorded in the roll-forward recovery log, wherein the delete operation relates to the system table (Beyer, paragraphs 22-23, 36 and 41); 
identifying, using an identifier of the delete operation as stored within the roll-forward recovery log, a second row of the system table that corresponds to the delete operation (Beyer, paragraphs 22-23, 36 and 41); 
gathering another before image that corresponds to the second row of the system table (Beyer, paragraphs 24, 26, 115, and 132; Holenstein, col. 10 lines 26-28); and 
generating a new before image of the second row of the system table that reflects the delete operation by applying the delete operation to the another before image (Beyer, paragraphs 24, 26, 115, and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 12, Beyer in view of Holenstein teaches wherein the new before image of the row of the system table is stored and linked to a point in the roll-forward recovery log that corresponds to the update operation (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 13, Beyer in view of Holenstein teaches further comprising: querying the system table for values that relate to the application data table (Beyer, paragraph 22); and 
generating, use code generation, the before image of the system table (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 14, Beyer in view of Holenstein teaches wherein the before image is generated without accessing an image of the system table (Beyer, paragraphs 21 and 179).

With respect to claim 15, Beyer in view of Holenstein teaches wherein the enabling replication of the application data table does not require full logging of the system table (Beyer, paragraph 179).

With respect to claim 16, Beyer in view of Holenstein teaches wherein the DBMS is an relational DBMS (RDBMS) (Beyer, paragraph 21).

With respect to claim 17, Beyer teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
enable replication of an application data table of a database management system (DBMS) via a default amount of logging (default amount can be any amount of logging that is done) of a roll-forward recovery log of the DBMS by: 
identifying a update operation as recorded in the roll-forward recovery log for the DBMS, wherein the update operation relates to a system table that corresponds to the application data table (paragraphs 22-23, 36 and 41); 
identifying, using a partial image of the update operation as stored within the roll- forward recovery log, a row of the system table that corresponds to the update operation (paragraphs 22-23, 36 and 41); 
gathering a first before image that corresponds to the system table (Beyer, paragraphs 24, 36, 116, 130, and 141); 
generating a first new before image of the system table that reflects the update operation by overlaying the first before image with the partial image (Beyer, paragraphs 24, 36, 116, 130, and 141);
identifying a delete operation as recorded in the roll-forward recovery log, wherein the delete operation relates to the system table (Beyer, paragraphs 22-23, 36 and 41); 
identifying, using an identifier of the delete operation as stored within the roll-forward recovery log, a second row of the system table that corresponds to the delete operation (Beyer, paragraphs 22-23, 36 and 41); 
gathering a second before image that corresponds to the system table (Beyer, paragraphs 24, 26, 115, and 132); and 
generating a second new before image of the system table that reflects the delete operation by applying the delete operation to the second before image (Beyer, paragraphs 24, 26, 115, and 132).
Although Beyer teaches a copy (image) of a table, Beyer does not explicitly teach a first before image that corresponds to the row; generating a first new before image of the row of the system table that reflects the update operation by overlaying the before image with the partial image; a second before image that corresponds to the row; and generating a second new before image of the system table that reflects the delete operation by applying the delete operation to the second before image.
Holenstein teaches a first before image that corresponds to the first row (col. 10 lines 25-26); 
generating a first new before image of the first row of the system table that reflects the update operation by overlaying the before image with the partial image (col. 10 lines 25-26);
a second before image that corresponds to the second row (col. 10 lines 26-28);
generating a second new before image of the system table that reflects the delete operation by applying the delete operation to the second before image (col. 10 lines 26-28).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the before images of Beyer to correspond to before images of the row as taught by Holenstein to enable a more detailed change log, thereby enabling better recovery.  A person having ordinary skill in the art would have been motivated to make this combination because both references relate to data replication and applying changes, therefore the combination would entail modifying the recovery log of Beyer to be similar to the change log of Holenstein.

With respect to claim 18, Beyer in view of Holenstein teaches wherein both the first and second new before images are stored and linked to respective points in the roll-forward recovery log that corresponds to the respective update and delete operations (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 19, Beyer in view of Holenstein teaches further comprising: querying the system table for values that relate to the application data table (Beyer, paragraph 22); and 
generating, use code generation, the before image of the system table (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 20, Beyer in view of Holenstein teaches wherein the enabling replication of the application data table does not require full logging of the system table (Beyer, paragraph 179).

Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach a default amount of logging of the DBMS.  However, a default amount of logging can be any amount of logging that is done.  The claims do not define the default amount of logging to be a certain amount of logging.  The claims recite enabling replication via a default amount of logging of a roll-forward recovery log.  Therefore, the logging done by Beyer that enables replication may be considered a default amount of logging.
Applicant further argues that Beyer fails to teach an identifier of the delete operation as stored within the roll-forward recovery log.  The examiner disagrees.  Beyer teaches a recovery log having entries the describe changes to rows such as delete, insert, non-key update and key update operations (paragraphs 22-23).  Beyer also teaches capturing delete operations from the database recovery log (paragraph 36), and further teaches performing replications using identified delete operations (paragraph 41).
Applicant further argues that Beyer teaches away from using default logging.  The examiner disagrees.  A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  Further, as argued above, the claimed default logging may be interpreted as the amount of logging that is performed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        November 17, 2022